                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 BRETT LOUVIERE                                                   CIVIL ACTION
 VERSUS                                                           NO: 18-6419
 CAREWELL HOSPITALITY, LLC                                        SECTION: "S" (4)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by

defendant Carewell Hospitality, LLC ("Carewell") (Rec. Doc. 21) is GRANTED, and this

matter is DISMISSED.

                                        BACKGROUND

       Plaintiff was employed by Carewell beginning on or about November 1, 2000. Carewell

is the owner of property which includes a motel formerly known as Red Carpet Inn, and an RV

Park known as Mardi Gras RV Park. In 2007, plaintiff notified his employer and former owner

of Carewell, Chintu “Mike” Patel, that plaintiff was HIV positive. Plaintiff alleges that Patel

discriminated against him by not allowing him to miss work for doctors’ appointments and that

Patel terminated him on February 17, 2016 believing plaintiff had abandoned his job.

       On or about July 27, 2016, plaintiff filed with the Equal Employment Opportunity

Commission ("EEOC") claiming discrimination by defendant due to his HIV status. On October

11, 2016, plaintiff filed a Charge of Discrimination with the EEOC alleging defendant’s conduct

violated the Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq. ("ADA"). Defendant

responded to the EEOC claim asserting, among other things, that defendant was not covered
under the ADA because it employed only six individuals at all relevant times. On October 23,

2017, the EEOC mailed a Notice of Rights letter to plaintiff at the address on his charge of

discrimination, informing him that his case was closed because they were unable to determine

whether a violation of law occurred, and stating that plaintiff had 90 days within which to file

suit. However, this letter was returned to the EEOC on November 7, 2017 as undeliverable,

apparently due to plaintiff having moved without notifying the EEOC. On November 7, 2017,

the EEOC attempted to call plaintiff, but his phone was not in service.

       Chintu Patel passed away in September of 2018 and his widow, Pinku Patel, is currently

the sole owner of Carewell. On July 2, 2018, plaintiff filed the instant suit alleging that Carewell

violated the ADA and the Louisiana Employment Discrimination law, La.R.S. 23:301 et seq.

("LEDL").

       Carewell has now moved for summary judgment, arguing that this matter should be

dismissed because it has less than 15 employees, and thus is not a covered employer under the

ADA. Defendant further argues that the ADA claim is time-barred because it was filed 92 days

after plaintiff’s presumed receipt of the Notice of Rights letter, and plaintiff's LEDL claim is

prescribed because it was not brought within one year, or at the latest 18 months, of plaintiff’s

alleged termination.1

       Plaintiff opposes, arguing that material fact issues exist as to whether Carewell is actually

an integrated enterprise comprised of several superficially distinct entities, namely Carewell


       1
         LEDL claims are subject to a one-year prescriptive period; however, that period may be
suspended up to a maximum of six months during the pendency of an EECO investigation. La.
R.S. 23:303(D).

                                                 2
Hospitality, LLC, Hospitality International, and Mardi Gras Motor Home Park, Inc. (d/b/a Mardi

Grass RV Park), which may have the requisite number of employees. Plaintiff alternatively

argues that he should be given time to conduct additional discovery on the issue of the number of

employees of Carewell. Plaintiff also contends that his suit was filed within 90 days of receipt of

the Notice of Rights letter, and, while he acknowledges his LEDL claims are brought beyond the

prescriptive period, he contends that the claim should go forward anyway to avoid inconsistent

results due to different state and federal prescriptive periods.

                                           DISCUSSION

       Rule 56 of the Federal Rules of Civil Procedure provides that the “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Granting a motion for summary

judgment is proper if the pleadings, depositions, answers to interrogatories, admissions on file,

and affidavits filed in support of the motion demonstrate that there is no genuine issue as to any

material fact that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The court must find “[a]

factual dispute ... [to be] ‘genuine’ if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party ... [and a] fact ... [to be] ‘material’ if it might affect the outcome

of the suit under the governing substantive law.” Beck v. Somerset Techs., Inc., 882 F.2d 993,

996 (5th Cir. 1989) (citing Anderson, 477 U.S. 242 (1986)).

       If the moving party meets the initial burden of establishing that there is no genuine issue,

the burden shifts to the non-moving party to produce evidence of the existence of a genuine issue


                                                  3
for trial. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The non-movant cannot satisfy the

summary judgment burden with conclusory allegations, unsubstantiated assertions, or only a

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

If the opposing party bears the burden of proof at trial, the moving party does not have to submit

evidentiary documents properly to support its motion, but need only point out the absence of

evidence supporting the essential elements of the opposing party’s case. Saunders v. Michelin

Tire Corp., 942 F.2d 299, 301 (5th Cir. 1991).

                                          DISCUSSION

       The ADA prohibits discriminatory conduct by a “covered entity.” 42 U.S.C. § 12112(a).

A “covered entity” is an employer, employment agency, labor organization, or joint

labor-management committee.” An “employer” is “a person engaged in an industry affecting

commerce who has 15 or more employees for each working day in each of the 20 or more

calendar weeks in the current or preceding calendar year…..” 42 U.S.C. § 12111(5)(A). Thus,

employers with fewer than fifteen employees are specifically excluded from ADA coverage. See

Flynn v. Distinctive Home Care, Inc., 812 F.3d 422, 426 (5th Cir. 2016). The employee-

numerosity requirement is a substantive element of a plaintiff’s claim for relief under the ADA.

See Minard v. ITC Deltacom Commc’ns, Inc., 447 F.3d 352, 357 (5th Cir. 2006).2

       However, separate business entities can be treated as a single employer for purposes of

anti-discrimination suits when there is an “(1) interrelation of operations, (2) centralized control

       2
        Minard addressed the employee-numerosity requirement of the Family and Medical
Leave Act, finding that it was a substantive element of the claim and noting the Supreme Court's
approval of appellate decisions concluding the same with respect to the ADA. 447 F.3d 352, 357.

                                                  4
of labor relations, (3) common management, and (4) common ownership or financial control.”

Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir.1983) (citations omitted).3 "Courts

applying this four-part standard in Title VII and related cases have focused on the second factor:

centralized control of labor relations." Id. at 404 (5th Cir. 1983) (citations omitted). The ultimate

question courts must ask in resolving this issue is: "What entity made the final decisions

regarding employment matters related to the person claiming discrimination?” Id. (internal

quotations and citation omitted).

       Carewell has supplied the affidavit of Pinku Patel, attesting that Carewell Hospitality,

Inc. never had more than eight employees during the relevant time period, and never more than

five employees who worked more than 20 weeks a year. In support of this, Carewell has

provided its payroll records from 2005 through 2016, which support this averment.

       Carewell has also submitted affidavits and responses to interrogatories reflecting that it

purchased the property upon which its business is situated in 2005. At that time, the motel was

operated under the trade name "Red Carpet Inn" under a franchise agreement with Hospitality

International.4 The RV park has always been operated under the trade name Mardi Gras RV

Park, and since Carewell's purchase, both the motel and RV park have always been maintained


       3
         While Trevino addressed a Title VII claim, “courts that have addressed claims brought
under the [ADA] have looked to Title VII . . . to provide guidance as to the elements that
constitute a prima facie case of disability discrimination.” Munoz v. H & M Wholesale, Inc., 926
F. Supp. 596, 604 (S.D. Tex. 1996); see generally Flowers v. S. Reg'l Physician Servs., Inc., 247
F.3d 229, 234 (5th Cir. 2001) (“Not only are Title VII and the ADA similar in their language,
they are also alike in their purposes and remedial structures.”).
       4
        The franchise agreement was canceled in 2018 and the motel now is now called NOLA
Inn & Suites.

                                                  5
and operated by Carewell and no other entity. After Mardi Gras Motor Home Park, Inc. sold the

property to Carewell in 2005, it has not filed an annual report, and it was dissolved by affidavit

in 2008. A gas station also located on the property has been continuously leased since 2007, and

Carewell does not maintain or operate the gas station. This evidence submitted in support of

Carewell's motion for summary judgment establishes that Carewell is a stand alone entity, not an

integrated enterprise, and has had less than 15 employees during the relevant time period.

Accordingly, Carewell has pointed to the failure of plaintiff to establish an element of its claim.

       The burden thus shifts to plaintiff to establish that there remains a genuine issue for trial

with respect to this element. However, plaintiff has come forward with only conclusory

allegations that Carewell, Hospitality International, and Mardi Gras Motor Home Park, Inc. are

three distinct entities that operated in conjunction to manage the Carewell property. The record

evidence reflects that Mardi Gras Motor Home Park was absorbed by Carewell when it

purchased the property, and Carewell does not deny that it has always managed the property.

The evidence also demonstrates that Hospitality International was a franchisor from whom

Carewell purchased the right to use the trade name "Red Carpet Inn," but that Carewell, not

Hospitality International, managed the motel. In summary, the answer to the question, "What

entity made the final decisions regarding employment matters related to the person claiming

discrimination?" is Carewell, and only Carewell, an entity with fewer than 15 employees. It is

thus not covered under the ADA.

       As for plaintiff's request for additional discovery, subsequent to the filing of the motion,

Carewell responded to plaintiff's second discovery request, and nothing therein alters the


                                                 6
previously adduced facts.

       Further, the court notes that plaintiff does not dispute that the instant suit was filed

beyond the deadline for filing a claim pursuant to the LEDL. Accordingly, plaintiff's LEDL

claim is dismissed as prescribed.

                                         CONCLUSION

       IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by

defendant Carewell Hospitality, LLC ("Carewell") (Rec. Doc. 21) is GRANTED, and plaintiff's

ADA claims are DISMISSED because the defendant is not a covered entity under the ADA, and

plaintiff's LEDL claims are DISMISSED as prescribed.

                                      2nd day of December, 2019.
       New Orleans, Louisiana, this _____



                            ____________________________________
                                 MARY ANN VIAL LEMMON
                             UNITED STATES DISTRICT JUDGE




                                                  7
